—Appeal from a judgment of Jefferson County Court (Martusewicz, J.), entered June 1, 2001, convicting defendant upon his plea of guilty of attempted promoting prison contraband in the first degree.
*919It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted promoting prison contraband in the first degree (Penal Law §§ 110.00, 205.25 [2]). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Lopez, 71 NY2d 662, 665), nor does this case fall within the narrow exception to the preservation doctrine (see People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839). Present—Pigott, Jr., P.J., Hayes, Kehoe, Gorski and Lawton, JJ.